DETAILED ACTION
This action is responsive to the Application filed on 7 June 2021. Claims 1-20 are pending in the case. Claims 1, 14, and 18 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
[0070]       … the marks shelf includes one or more icons (e.g., …, a size encoding icon 272, a text encoding icon 274, …) referring to FIG 4A
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: There appear to be editing marks indicating matter added to the specification (see e.g. [0077], [0078],[0083]). As there is no other specification or discussion of preliminary amendment in the file wrapper, this document is assumed to be the final form of the disclosure. If Applicant intends these editing marks to be part of the published disclosure, then no change is required.  However, if Applicant does not intend these editing marks to be part of the published disclosure, Applicant may wish to file a clean version with the next response and a brief explanation.
Examiner assumes the editing marks are intended to identify the minor differences between the application as originally filed in parent serial number 16/675,122 and the pending application as originally filed. 
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, 14, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+12, 13, 16+17 of U.S. Patent No. US 11,030,256 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, as can be seen in the table below, all elements of the pending claims are identically recited in the patented claims or are clearly obvious variants of the patented claims (e.g. a method performed by a system is an obvious variant of a system configured to perform the operations of the method; differences in preambles are not limiting when the operations are the same).
Pending claims
Patented claims
1. A method of visually analyzing multi-row calculations for data visualizations, comprising: at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 

receiving user selection of a data source; displaying a data visualization in a data visualization user interface, wherein the data visualization comprises a plurality of visual data marks representing data from the data source; 



detecting a first user input to select a subset of the visual data marks; 

in response to detecting the first user input: 

displaying a view data window including a summary of the selected subset of visual data marks; 

obtaining a data model encoding the data source as a tree of logical tables; 










determining, based on the data model, one or more aggregate measures corresponding to the selected subset of visual data marks, wherein each aggregate measure is aggregated from a plurality of logical tables of the data model; 

displaying each aggregate measure of the one or more aggregate measures in the view data window; and 



displaying, in the view data window, one or more level of detail calculations referenced in the selected subset of visual data marks.
1. A method of visually analyzing multi-row calculations for data visualizations, comprising: at a computer having a display, one or more processors,
and memory storing one or more programs configured for execution by the one or more processors:

receiving user selection of a data source;
displaying a data visualization in a data visualization user interface, according to placement of data fields, from the data source, in shelves of the user interface, wherein the data visualization comprises a plurality of visual data marks representing data from the data source;

detecting a first user input to select a subset of the visual data marks;

in response to detecting the first user input:

displaying a view data window including a summary of the selected subset of visual data marks;

obtaining a data model encoding the data source as a tree of logical tables, each logical table having its own physical representation and including a respective
one or more logical fields, each logical field corresponding to either a data field or a calculation that spans one or more logical tables, wherein each edge of the tree connects two logical tables that are
related, and each data field is either a measure or a dimension;

determining, based on the data model, one or more aggregate measures corresponding to the selected subset of visual data marks, wherein each aggregate measure is aggregated from a plurality of logical tables of the data model; and

displaying each aggregate measure of the one or more aggregate measures in the view data window, each aggregate measure displayed as a tab in the view data window.

12. The method of claim 1, further comprising displaying, in the view data window, one or more level of detail
calculations referenced in the selected subset of visual data marks
2. The method of claim 1, wherein: level of detail calculations that have Fixed calculation types and that have dimensions that come from a single logical table are displayed using the single logical table; and level of detail calculations that have calculation types other than Fixed are displayed separately.
13. The method of claim 12, wherein level of detail calculations that have Fixed calculation types and that have dimensions that come from a single logical table are displayed using the single logical table; and level of detail calculations that have calculation types
other than Fixed are displayed separately.
3. The method of claim 1, wherein each logical table has its own physical
representation and includes a respective set of one or more logical fields, each logical field corresponding to either a data field or a calculation that spans one or more logical tables, wherein each edge of the tree connects two logical tables that are related, and each data field is either a measure or a dimension.
[recited in claim 1]
4. The method of claim 1, wherein each aggregate measure displayed as a tab in
the view data window
[recited in claim 1]
Claim 14 is the system variation of claim 1
System variation of claims 1+12, where all the structural and operation elements of the system are recited in the method
Claim 18 is the storage medium variation of claim 1
Storage medium variation of claims 1+12, where all the structural and operation elements of the system are recited in the method
1+9. A method of visually analyzing multi-row calculations for data visualizations, comprising: 
at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors: 



receiving user selection of a data source; 
displaying a data visualization in a data visualization user interface, wherein the data visualization comprises a plurality of visual data marks representing data from the data source; 

detecting a first user input to select a subset of the visual data marks; 

in response to detecting the first user input: 

displaying a view data window including a summary of the selected subset of visual data marks; 

obtaining a data model encoding the data source as a tree of logical tables; 

determining, based on the data model, one or more aggregate measures corresponding to the selected subset of visual data marks, wherein each aggregate measure is aggregated from a plurality of logical tables of the data model; 

displaying each aggregate measure of the one or more aggregate measures in the view data window; and 

displaying, in the view data window, one or more level of detail calculations referenced in the selected subset of visual data marks;

in accordance with a determination that a plurality of aggregate measures is aggregated from a same set of logical tables, displaying a single instance of the plurality of aggregate measures in the view data window
16+17. A computer system for displaying object models for data sources, comprising 

a display; one or more processors; and
memory; wherein the memory stores one or more programs configured for execution by the one or more processors,
and the one or more programs comprise instructions for:

receiving user selection of a data source;

displaying a data visualization in a data visualization user interface … wherein the data visualization comprises a plurality
of visual data marks representing data from the data source;

detecting a first user input to select a subset of the visual data marks;

in response to detecting the first user input:

displaying a view data window including a summary of the selected subset of visual data marks;

obtaining a data model encoding the data source as a tree of logical tables…;

determining, based on the data model, one or more aggregate measures that are measures corresponding to the selected subset of visual data marks, wherein each aggregate measure is aggregated from a plurality of logical tables of the data model;

displaying each aggregate measure of the one or more aggregate measures in the view data window; and

wherein the one or more programs further comprise instructions for displaying each aggregate measure according to its disaggregated level of detail

in accordance with a determination that a plurality of aggregate measures is aggregated from a same set of logical tables, displaying a single instance of
the plurality of aggregate measures in the view data window.

Examiner notes that the limitations of pending dependent claims 5-13 are verbatim recitations of patented claims 4-11 and 15; however as the patented claims are not dependent on patented claim 12, no double patenting rejection is made at this time.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 9, the claim recites “in accordance with a determination that a plurality of aggregate measures is aggregated from a same set of logical tables”, while parent claim 1 recites “determining, based on the data model, one or more aggregate measures corresponding to the selected subset of visual data marks, wherein each aggregate measure is aggregated from a plurality of logical tables of the data model; displaying each aggregate measure of the one or more aggregate measures in the view data window”. 
As recited, it is not clear whether the element “a plurality of aggregate measures” should be interpreted as the “…or more aggregate measures” of parent claim 1, some subset of the “or more aggregate measures” or the element is intended to be some other plurality of aggregate measures (e.g. defined by the user) which do not correspond to the selected subset of visual data marks, particularly as parent claim 1 only requires “one aggregate measure”.  Further, it is not clear as recited whether the “a same set of logical tables” is intended to be some common subset of the plurality of logical tables recited in the limitation “each aggregate measure is aggregated from a plurality of logical tables of the data model” or some other set of logical tables from the “tree of logical tables”.
The disclosure as originally filed provides no detail or explanation to cure this deficiency (see FIG 8E and [0093] which is a verbatim recitation of the limitation without detail or algorithm). 
Regarding dependent claim 10, the claim recites “in accordance with a determination that a plurality of aggregate measures is aggregated from a first logical table: (i) ceasing to display the plurality of aggregate measures, and (ii) displaying the first logical table, in the view data window”, while parent claim 1 recites “determining, based on the data model, one or more aggregate measures corresponding to the selected subset of visual data marks, wherein each aggregate measure is aggregated from a plurality of logical tables of the data model; displaying each aggregate measure of the one or more aggregate measures in the view data window”
As recited, it is not clear whether the element “a plurality of aggregate measures” should be interpreted as the “…or more aggregate measures” of parent claim 1, some subset of the “or more aggregate measures” or the element is intended to be some other plurality of aggregate measures (e.g. defined by the user) which do not correspond to the selected subset of visual data marks, particularly as parent claim 1 only requires “one aggregate measure”.  The disclosure as originally filed provides no detail or explanation to cure this deficiency (see FIG 8F and [0094] which is a verbatim recitation of the limitation without detail or algorithm).
Further, as “each aggregate measure is aggregated from a plurality of logical tables of the data model” as required in claim 1, it is not clear now how to determine “a plurality of aggregate measures is aggregated from a first logical table” such that the first logical table is displayed to replace the displayed aggregate measure.
A review of the applications which are incorporated by reference at [0001-0004] which are addition to the parent application did not discover any clear support for the language,  any written description of the underlying mechanisms, and thus did not cure the above deficiency (reviewed were: 16/675122 (parent), 16/236611 (published as US 20200125559 A1), 16/236612 (published as US 20200125239 A1), 15/911026 (published as US 20190108272 A1), 14/054803 (now U.S. Patent No. 9,633,076, issued 04/24/2017), and 16/570969 (published as US 20200401581 A1).
There is no clear interpretation of claims 9 and 10 which would be commensurate with the disclosure as originally filed as it lacks any additional information to explain how the limitations should be interpreted, thus there is no art rejection below.
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Dependent claim 15 recites “The computer system of claim 14, wherein the one or more programs further comprise instructions for displaying, in the view data window, one or more level of detail calculations referenced in the selected subset of visual data marks” however parent claim 14 already recites “displaying, in the view data window, one or more level of detail calculations referenced in the selected subset of visual data marks”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over GLOYSTEIN et al. (Pub. No.: US 2018/0129513 A1) in view of WILLIAMS et al. (Pub. No.: US 2020/0233905 A1). 
Regarding claim 1, GLOYSTEIN teaches the method of visually analyzing multi-row calculations for data visualizations (see at least abstract), comprising: 
at a computer having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors (e.g. FIG 2): 
receiving user selection of a data source ([0028] user selects data source, selects data fields, uses selected fields to define a visual graphic); 
displaying a data visualization in a data visualization user interface, wherein the data visualization comprises a plurality of visual data marks representing data from the data source ([0028] data visualization application 222 includes a data visualization generation module 226, which takes the user input ( e.g., the visual specification 228), and generates a corresponding visual graphic (also referred to as a "data visualization" or a "data viz"). The data visualization application 222 then displays the generated visual graphic in the user interface 100; [0032-0033] FIG 3 is example graphical interface 300 showing data visualization in the form of a scatter plot 310 [0034] each data mark 312 is plotted in accordance with data values); 
detecting a first user input to select a subset of the visual data marks ([0037] as shown in FIG 4, user may select a subset of data marks 312); 
in response to detecting the first user input ([0039] in response to detecting the user input selecting a subset of the data marks): 
displaying a view data window including a summary of the selected subset of visual data marks ([0039] as shown in FIG 5, an instant summary popup 514 is displayed); 
However, GLOYSTEIN may not be relied up to expressly disclose: obtaining a data model encoding the data source as a tree of logical tables;  determining, based on the data model, one or more aggregate measures corresponding to the selected subset of visual data marks, wherein each aggregate measure is aggregated from a plurality of logical tables of the data model; displaying each aggregate measure of the one or more aggregate measures in the view data window; and displaying, in the view data window, one or more level of detail calculations referenced in the selected subset of visual data marks because GLOYSTEIN is essentially silent regarding a “data model” which represents the data source being provided in the visualization.  
Note that the visualizations of GLOYSTEIN include one or more aggregate measures corresponding to the selected subset of visual data marks in view of the breadth of the term “aggregate measures” (see [0034] “AVG(GPD) and “AVG(CO2 Emissions)”; note disclosure as originally filed [0074] Figure 4B shows a screen shot of the user interface 102 after a user selects to 'View Data' for a data visualization 428…(AVG(Unit Cost))…AVG(Loyalty Reward Points)…each measure is aggregated independently), GLOYSTEIN merely does not provide specific details as to how these aggregate measures may be obtained in order to include them in the visualization or display within the summary/view data window.
WILLIAMS is similarly directed to an analytics platform (e.g. as in FIG 1) for generating visualizations of data. FIG 8 [0155] shows broad method including (810) acquiring model data performed by modeler 123; (820) populating distributed data model 130; and (830) generating interface for displaying, modifying, and/or otherwise managing distributed data model 130. FIG 3B shows the components of data model 124/130 including data sets 332, dimension 342 columns, and measure 352 columns; FIGs 3H, 3I, 3J show examples (including showing the tree-like nature); FIG 4A depicts embodiments of a data analytics and/or visualization component (note [0082] The value parameter 142 may specify and/or define any suitable aggregation, including, but not limited to: a sum (SUM), a minimum (MIN), a maximum (MAX), an average (AVE), a count (Count), and/or the like; [0084] parameters 142 may further comprise one or more aggregated series parameter (s), which may specify additional columns 307 of the target dataset 141 for use as aggregation columns within the output dataset 147; [0088] visualization component 148 may define any suitable type of data visualization and/or properties thereof, including, but not limited to: a bar chart, grouped bar chart, stacked bar chart, grouped area chart, stacked area chart, line chart, area chart, pie chart, table, bubble chart, visualization display size, visualization coloration, visualization language, visualization granularity, visualization extent, and/or the like). 
Note description of “extent” in [0079] an "extent" of a dataset may refer to a specified portion, range, grouping, aggregation, and/or granularity of the dataset. The extent of a dataset, such as the target dataset 141, refers to a range covered by entries of the dataset with respect to a specified dimension, a granularity of the entries with respect to the specified dimension, an aggregation or grouping of the entries with respect to the specified dimension, and/or the like (e.g., an extent may refer to a "slice" of the dataset) which may be controlled via the visualization interface [0100], for example using limiting parameters [0105]
Thus, WILLIAMS teaches obtaining a data model encoding the data source as a tree of logical tables;  determining, based on the data model, one or more aggregate measures corresponding to the selected subset of visual data marks (visualization extent), wherein each aggregate measure is aggregated from a plurality of logical tables of the data model; displaying each aggregate measure of the one or more aggregate measures (any suitable type of data visualization) (AVG(Unit Cost))…AVG(Loyalty Reward Points) or shown in 240A, 240B of WILLIAMS FIG 2B; 140B of WILLIAMS 6B) thus showing the function itself would be sufficient to teach displaying, in the view data window, one or more level of detail calculations referenced in the selected subset of visual data marks.
Accordingly, it would have been obvious to one having ordinary skill in the art of data visualization at the time the invention was effectively filed, having the teachings of GLOYSTEIN (generating data visualizations based on data source and providing a summary of selected data marks, including data marks corresponding to aggregated measures) and WILLIAMS (generating data visualizations of multiple data sources by generating a data model of the multiple data source, including aggregated measures across multiple data sources), to have used the data model taught in WILLIAMS to generate the visualization taught in GLOYSTEIN, such that the summary in the data view window provided by GLOYSTEIN includes a filtered visualization of the selected data marks with information about the aggregated measures including a level of detail (the function itself) of the calculation (e.g. using any known visualization of aggregated measures as taught in WILLIAMS) with a reasonable expectation of success, the combination motivated at least in part by WILLIAMS [0004] which explains that conventional visualizations for distributed datasets have drawbacks, thus [0006] there’s a need for more efficient distributed data analytics.
Regarding claim 14, GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, similarly teaches the computer system for visually analyzing multi-row calculations for data visualizations, comprising: a display; one or more processors; and memory storing one or more programs configured for execution by the one or more processors (the computing device performing the method of claim 1, rejected under similar rationale), the one or more programs comprising instructions for: the operations of the method of claim 1, rejected under similar rationale.
Regarding claim 18, GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, similarly teaches the non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having a display, one or more processors, and memory (the computing device executing the programs for performing the method of claim 1, rejected under similar rationale), the one or more programs comprising instructions for: the operations of the method of claim 1, rejected under similar rationale.
Regarding dependent claim 3, incorporating the rejection of claim 1, GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, further teaches wherein each logical table has its own physical representation and includes a respective set of one or more logical fields, each logical field corresponding to either a data field or a calculation that spans one or more logical tables, wherein each edge of the tree connects two logical tables that are related (as can be seen in at least WILLIAMS FIG 3A, which is referred to in FIG 3B), and each data field is either a measure or a dimension (as can be seen in at least WILLIAMS FIG 3B).
Regarding dependent claim 15, incorporating the rejection of claim 14, GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, further teaches displaying, in the view data window, one or more level of detail calculations referenced in the selected subset of visual data marks (this element is rejected as in parent claim 14, that is relying on the same citations in the method of claim 1)
Claims 2, 4-8, 11-13, 16, 19-20 are rejected under 35 USC 103 as unpatentable over GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN et al. (Tableau 10 Complete Reference. Copyright© 2018 Packt Publishing Ltd. ISBN 978-1-78995-708-2. Electronic edition excerpts retrieved on [09/23/2020] from [https://learning.oreilly.com/]. 144 pages).

While the citations from MILLIGAN are from diverse portions of the book, the entirety of MILLIGAN is describing the available features and various use cases of a commercial product (Tableau software), thus any combination of features in MILLIGAN is inherent in the software itself. For ease of citation, the excerpted portions of MILLIGAN have had page numbers added which were not in the original excerpts, and which have been prefixed with "CITED-" in the lower right hand corner. Further, the described software is Tableau 10 up to release 2018.3 (see e.g. table of contents pages CITED-8 to 9) which, according to materials published on the Tableau website, was available to the public October 2018 (see page 18 of TABLEAU All Releases. retrieved on [10/02/2020] from [https://www.tableau.com/products/all-features]. 49 pages), more than one year prior to the effective filing date of the instant application.
Regarding dependent claim 4, incorporating the rejection of claim 1, GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, does not appear to expressly disclose wherein each aggregate measure is displayed as a tab in the view data window. 
MILLIGAN teaches a view data window which comprises a summary tab and an underlying data tab which is displayed when a user (a) selects the graph elements in a visualization, (b) right-clicks on one of the selected graph elements, and (c) selects “View Data” (see page CITED-15).
The Summary tab displays the aggregate level data that makes up the view. The Sales here is the sum of sales for each region. When you click on the Underlying tab, Tableau will query the data source to retrieve all the records that make up the aggregate records. 
    PNG
    media_image1.png
    201
    307
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GLOYSTEIN in view of WILLIAMS and MILLIGAN before them, to have combined GLOYSTEIN in view of WILLIAMS (displaying a view data window with summary information in response to selecting elements in a visualization) and MILLIGAN (displaying a view data window with summary information in a first tab and underlying data in a second tab in response to selecting elements in a visualization) by adding one or more “underlying” tabs to the summary view data of GLOYSTEIN in order to view the records which make up the aggregate records shown in the summary view, with a reasonable expectation of success. The combination is motivated by the improved ability to view the underlying data relied upon to generate the visualization. 
Regarding dependent claim 2 (16), incorporating the rejection of claim 1 (14), GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, does not appear to expressly disclose wherein: level of detail calculations that have Fixed calculation types and that have dimensions that come from a single logical table are displayed using the single logical table; and level of detail calculations that have calculation types other than Fixed are displayed separately because neither GLOYSTEIN nor WILLIAMS clearly “Fixed calculation types”. 
In addition to the view window discussed in the rejection of claim 4, MILLIGAN provides what appears to be a single logical table which will be used for several different teaching examples for aggregation and level of detail calculations (see page CITED-35).
MILLIGAN explains the “level of detail” syntax used when creating level of detail calculations (see pages CITED-52 and CITED-53) which includes “Fixed”, “Include”, and “Exclude”, then walks through an example of using level of detail calculations within a visualization (see pages CITED-54 to CITED-56). Note that the calculations create “Measure Values” which can then be added to the view as columns. MILLIGAN states (see page CITED-51). 
 Level of Detail calculations (sometimes abbreviated as LoD calcs or LoD expressions) is a special kind of calculation that allows you to perform aggregations at a specified level of detail, which may be different from the level of detail defined in the view, and then work with the resulting value at a row level. In this way, you can think of LoD calculations as a hybrid between Row Level calculations and Aggregate Row Level calculations.
Thus, MILLIGAN teaches level of detail calculations that have Fixed calculation types and that have dimensions that come from a single logical table and level of detail calculations that have calculation types other than Fixed. 
It would have been obvious to one having ordinary skill in the art of data visualization, having the teachings of GLOYSTEIN in view of WILLIAMS and MILLIGAN before them, to have improved the visualization techniques of GLOYSTEIN in view of WILLIAMS with the different level of detail calculation types available in MILLIGAN with a reasonable expectation of success, the combination motivated by the intended use of the level of detail calculation types explained in MILLIGAN (see page CITED-51), where GLOYSTEIN in view of WILLIAMS clearly have row level calculations and aggregate row level calculations.
Once the combination of references is capable of creating a visualization using the different types of level of detail calculations, one having ordinary skill can immediately see how level of detail calculations that have Fixed calculation types and that have dimensions that come from a single logical table are displayed using the single logical table when viewing the underlying data (using either the summary window taught in GLOYSTEIN or as improved with the tabbed view taught in MILLIGAN) and level of detail calculations that have calculation types other than Fixed are displayed separately (using the tabbed view taught in MILLIGAN to explore the different measures when they are provided in the visualization).
Regarding dependent claim 5 (19), incorporating the rejection of claim 1 (18), GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, does not appear to expressly disclose displaying each aggregate measure according to its disaggregated level of detail. 
MILLIGAN teaches viewing the data which underlies an aggregate measure according to its disaggregated level of detail because a user may view the underlying detail of a dimension (see page CITED-43, simply click on the view data icon next to dimensions to see the row-level detail), where dimensions can include calculated fields (e.g. aggregated measures; see page CITED-36 for creating a calculated field and CITED-38 which explains calculated fields can include aggregate functions).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GLOYSTEIN in view of WILLIAMS and MILLIGAN before them, to have combined GLOYSTEIN in view of WILLIAMS (displaying visualizations of data) and MILLIGAN (displaying visualizations of data where the user can view the data underlying the visualization) by adding the “view detail” function taught in MILLIGAN to the visualization system GLOYSTEIN in order to view the records which make up the aggregate measures, with a reasonable expectation of success. The combination is motivated by the improved ability to view and confirm the underlying data relied upon to generate the visualization. 
Regarding dependent claim 6, incorporating the rejection of claim 5, GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN, combined at least for the reasons discussed above, further teaches displaying one or more dimensions referenced in the one or more aggregate measures in the data visualization (relying on the “view detail” taught in MILLIGAN, applied to an aggregate measure of GLOYSTEIN (e.g. in FIG 4B AVG(Unit Cost); AVG is the aggregate function, “Unit Cost” is the dimension).
Regarding dependent claim 7, incorporating the rejection of claim 6, GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN, combined at least for the reasons discussed above, further teaches ordering the one or more dimensions according to a visual specification (interpreting “visual specification” as the underlying data for the user interface which is being manipulated by the user to generate the visualization (see disclosure as originally filed [0044]… The visual specification identifies one or more data sources 106, which may be stored locally (e.g., on the same device that is displaying the user interface 102) or may be stored externally (e.g., on a database server or in the cloud). The visual specification 104 also includes visual variables.  The visual variables specify characteristics of the desired data visualization indirectly according to selected data fields from the data sources 106.). 
GLOYSTEIN clearly teaches “visual specification(s)” that are stored in memory (see FIG 2 (228), [0028]), such that a user can control the grouping and relative ordering of dimensions and/or measures provided in the visualization when they are dragged to the row shelf and/or column shelf when defining the visualization [0020-0021], e.g. by dragging “data pills” representing the data to be visualized to the shelves (see e.g. [0043-0044]).
Note also the teachings in MILLIGAN when working with row level calculations (e.g. pages CITED-42 and CITED-43, showing the ordering of rows based on first building then unit), working with aggregate measures and different levels of detail (page CITED-47), as well as working with different level of detail calculation types (e.g. page CITED-55).
Regarding dependent claim 8, incorporating the rejection of claim 1, GLOYSTEIN in view of WILLIAMS does not appear to expressly disclose detecting a second user input to show data fields of a respective aggregate measure; and in response to detecting the second user input, displaying data fields for the respective aggregate measure. 
MILLIGAN teaches detecting a second user input to show data fields of a respective aggregate measure; and in response to detecting the second user input, displaying data fields for the respective aggregate measure because a user may view the underlying detail of a dimension (see page CITED-43, simply click on the view data icon next to dimensions to see the row-level detail), where dimensions can include calculated fields (e.g. aggregated measures; see page CITED-36 for creating a calculated field and CITED-38 which explains calculated fields can include aggregate functions).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GLOYSTEIN in view of WILLIAMS and MILLIGAN before them, to have combined GLOYSTEIN in view of WILLIAMS (displaying visualizations of data) and MILLIGAN (displaying visualizations of data where the user can view the data underlying the visualization) by adding the “view detail” function taught in MILLIGAN to the visualization system GLOYSTEIN in order to view the records (and thus the dimensions) which make up the aggregate measures, with a reasonable expectation of success. The combination is motivated by the improved ability to view and confirm the underlying data relied upon to generate the visualization. 
Regarding dependent claim 11, incorporating the rejection of claim 1, GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, further does not appear to expressly disclose displaying, in the view data window, dimensions and calculations referenced in the selected subset of visual data marks. Incorporating the teachings of MILLIGAN as discussed in the rejection of claim 4 above cures this deficiency (see example “view data” window in MILLIGAN, page CITED-15).
Regarding dependent claim 12, incorporating the rejection of claim 11, GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN, combined at least for the reasons discussed above (see rejection of claim 4) further teaches displaying, in the view data window, one or more measures for each calculation referenced in the selected subset of visual data marks (e.g. using the improved view data window as discussed in claim 4)
Regarding dependent claim 13, incorporating the rejection of claim 1, GLOYSTEIN in view of WILLIAMS, combined at least for the reasons discussed above, does not appear to expressly disclose displaying, in the view data window, a respective label or a name to identify each aggregate measure. Note that WILLIAMS teaches the concept of “aliases” for dimensions (see e.g. FIG 3H) and “labels” for created aggregate measures (see e.g. FIG 3J) which may be used to create the visualization.
MILLIGAN teaches the “View Data” window (see discussion claim 4) includes a checkbox to “Show aliases” (see e.g. CITED-15 The script aliases the field names using naming conventions that are used by Tableau's engine when the data is returned). WILLIAMS defines “alias” for a dimension on page CITED-33 and explains how aliases are used in data blending (page CITED-60). 
As an alias or label is merely a user-defined name to identify the data (e.g. dimensions/fields; measures), it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of GLOYSTEIN in view of WILLIAMS and MILLIGAN before them, to have combined the teachings and arrived at displaying, in the view data window, a respective label or a name to identify each aggregate measure by adding the ability to turn alias display on or off to the summary window of GLOYSTEIN (or the improved summary window as discussed in claim 4) in order to view the user-preferred name of aggregated measures.
Regarding dependent claim 20, incorporating the rejection of claim 19, GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN, combined at least for the reasons discussed above, further teaches displaying one or more dimensions referenced in the one or more aggregate measures in the data visualization (rejected as in claim 6 above); and ordering the one or more dimensions according to a visual specification (rejected as in claim 7 above).
Claim 17 is rejected under 35 USC 103 as unpatentable over GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN, further in view of MAZOUE, Didier (Pub. No.: US 2014/0181151 A1).
Regarding dependent claim 17, incorporating the rejection of claim 16, GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN, combined at least for the reasons discussed above, does not appear to expressly disclose wherein each level of detail calculation that references more than one logical table is displayed using its corresponding Least Common Ancestor (LCA) logical table (the entirety of support in the written description is found in [0085] Some implementations show multi-object LOD calculations by determining a Least Common Ancestor (LCA) object and showing the calculations under a tab for that object. For example, {FIXED[Line Item ID], [State] SUM([Sales]) } is shown as part of the Line Items table in a Schema Viewer, but not as part of the Line Items tab in the 'View Data' window. and [0095] In some implementations, each level of detail calculation that references more than one logical table is displayed (854) using a corresponding Least Common Ancestor (LCA) logical table; noting that it is improper to import any elements from the disclosure into the claims).
MAZOUE is directed to determining result sets for joined and aggregated tables at different levels of detail. See e.g. method of FIG 5. For example, through a user interface (e.g. FIGs 6-10), a user can query objects (which are dimensions and/or measures of underlying tables; see definition of objects in FIG 4 which are based on tables in FIG 3) in region 620 and view a preview of the data in region 640.
The user interacts with the user interface [0041-0042]. For example, in FIG 6, the user has dragged icons for dimension Year and measures Revenue, Quantity, and Amount and the [0046] the rows of the result sets may be combined where all the dimension values are equal.
The user can increase the level of detail by changing the dimensions used (FIG 8 has dimensions Year, Product and measures Revenue, Quantity; FIG 9 has dimensions Year, Country, Product, Category and measures Revenue, Amount, Quantity). However, as can be clearly seen, only one logical table of results is ever shown in the Data Preview region 640, regardless of the requested level of detail of the data in region 620.
Thus, when the user wishes to view the underlying data for elements within a visualization (such as is taught in GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN) where the level of detail for the visualization can change in response to user interaction, the information provided in the view data window can correspond to the single logical table that represents the highest level of detail based on the user’s request (as illustrated in MAZOUE).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN and MAZOUE before them, to have combined GLOYSTEIN in view of WILLIAMS, further in view of MILLIGAN and MAZOUE by insuring that the underlying data displayed corresponds to the user’s highest level of detail requested through the user interface with a reasonable expectation of success, thus teaching in combination each level of detail calculation that references more than one logical table is displayed using its corresponding Least Common Ancestor (LCA) logical table. The combination is motivated by the teaching of MAZOUE [0002] since information models are not joined to one another (also due to performance and complexity considerations), a query directed to data of multiple information models would return multiple independent result sets; thus allowing a user to view [0015] a single aggregated result.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicant is reminded of the references made of record in the prosecution of the parent application.
US 20180024981 A1 (XIA) explain overlay in FIG 10 for selected visualization nodes [0200]
US 20190065565 A1 (STOLTE) has visualizations for data model, dimensions, and aggregate measures
US 20180349338 A1 (CHEUNG) pivot table has aggregation [0004] user can see data that contributed to pivot table
US 2004/0243593 A1 (STOLTE) methods for the query and visualization of multidimensional databases
US 9,684,877 B2 (ARMITAGE) meta-chart framework for organizing and analyzing multi-dimensional hierarchical data in an efficient and intuitive graphical user interface (includes ‘drill-down path’ to better explore the multidimensional data)


	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173